Per Curiam.
Defendant was convicted, on his plea of guilty, of the crime of manslaughter in violation of MCLA § 750.321 (Stat Ann 1954 Rev § 28-.553). He was sentenced by the court to a term of from 10 to 15 years in prison.
Defendant now asserts that the court erred in accepting his guilty plea because it was not freely given but was the result of coercion, threats, and a *579conspiracy between Ms wife and Ms attorney. These factual allegations are asserted in defendant’s brief filed with this Court but are not otherwise substantiated in the record. An examination of the transcript of the second arraignment shows that under People v. Dunn (1968), 380 Mich 693, and People v. Winegar (1968), 380 Mich 719, defendant with the aid of counsel voluntarily entered his guilty plea, and it appears from the record that he understood the nature of the accusation against him and the consequences of his plea.
No error is shown on the part of the trial court.
Affirmed.